DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ROBERT R. GEMPELER on July 19, 2021 and August 02, 2021.

The application has been amended as follows: 
(Currently Amended) An apparatus, comprising:

a processor; and
a memory that stores code executable by the processor to:
determine a location of a user’s eye gaze on [[the]] a single display device, the single display device presenting a plurality of application windows within the single display device;
determine a first application window of the plurality of application windows presented on the single display device that corresponds to the determined location of the user’s eye gaze, the first application window having window focus for receiving input; 
single display device, the second application window not having window focus; 
receive input while the user’s eye gaze is directed to the second application window and the first application window still has window focus; and
ignore the received input such that it is not received by the first application window while the user’s eye gaze is directed to the second application window.
(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to constantly track the user’s eye gaze while the user is looking at the single display device.
(Original) The apparatus of claim 1, wherein the code is executable by the processor to provide feedback that indicates that the determined application window that corresponds to the determined location of the user’s eye gaze does not have focus in response to receiving the input.
(Original) The apparatus of claim 3, wherein the feedback is selected from the group consisting of visual feedback, audible feedback, and haptic feedback.

(Original) The apparatus of claim 1, wherein the code is executable by the processor to disable an input device in response to determining that the determined application window that corresponds to the determined location of the user’s eye gaze does not have focus.
(Original) The apparatus of claim 1, wherein the code is executable by the processor to receive the input in response to one or more of detecting that the user provided the input a threshold number of times and the user pressed a shift key to provide the input.
(Original) The apparatus of claim 1, wherein ignoring the input comprises:
determining that the input is input that closes an application window that has focus; and
preventing the application window that has focus from receiving the input.
(Original) The apparatus of claim 1, wherein the input is ignored in response to determining that an application window that has focus is in a state for receiving input.
(Original) The apparatus of claim 1, wherein the code is executable by the processor to: 

provide the buffered input to the application window that does not have focus in response to the application window gaining focus.
(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to:
determine a position of a cursor on the single display device; and
ignore the input in response to the location of the user’s eye gaze corresponding to the application window that does not have focus and the determined position of the cursor being at a location that corresponds to the application window that does not have focus.
(Original) The apparatus of claim 1, wherein the code is executable by the processor to:
detect a pattern of context switching between the application window and a second application window; and
ignore the input in response to the pattern of context switching being broken and the location of the user’s eye gaze corresponding to the application window that does not have focus.
(Original) The apparatus of claim 12, wherein the pattern of context switching is broken in response to determining that a time period for performing a subsequent context 
(Currently Amended) A method, comprising:
determining, by a processor, a location of a user’s eye gaze on a single display device, the single display device presenting a plurality of application windows within the single display device;
determining a first application window of the plurality of application windows presented on the single display device that corresponds to the determined location of the user’s eye gaze, the first application window having window focus for receiving input; 
detecting that the user’s eye gaze is directed to a second application window of the plurality of application windows presented on the single display device, the second application window not having window focus; 
receiving input while the user’s eye gaze is directed to the second application window and the first application window still has window focus; and
ignoring the received input such that it is not received by the first application window while the user’s eye gaze is directed to the second application window.

(Original) The method of claim 15, wherein the feedback is selected from the group consisting of visual feedback, audible feedback, and haptic feedback.
(Original) The method of claim 16, wherein the visual feedback is selected from the group consisting of displaying a pop-up window, flickering the application window, and darkening the display around the application window that has focus.
(Original) The method of claim 14, further comprising disabling an input device in response to determining that the determined application window that corresponds to the determined location of the user’s eye gaze does not have focus.
(Original) The method of claim 14, further comprising:
buffering the input that is received while the user’s eye gaze is located within the application window that does not have focus; and
providing the buffered input to the application window that does not have focus in response to the application window gaining focus.
non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
determine a location of a user’s eye gaze on [[the]] a single display device, the single display device presenting a plurality of application windows within the single display device;
determine a first application window of the plurality of application windows presented on the single display device that corresponds to the determined location of the user’s eye gaze, the first application window having window focus for receiving input; 
detect that the user’s eye gaze is directed to a second application window of the plurality of application windows presented on the single display device, the second application window not having window focus; 
receive input while the user’s eye gaze is directed to the second application window and the first application window still has window focus; and
ignore the received input such that it is not received by the first application window while the user’s eye gaze is directed to the second application window.


	Point of Contact


	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.


/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175        
Saturday, August 14, 2021